Citation Nr: 1224906	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 10 percent evaluation for the service-connected lumbar strain.  A notice of disagreement was filed in March 2010, a statement of the case was issued in August 2010, and a substantive appeal was received in August 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A May 2012 statement submitted by the Veteran appears to be to the effect that the severity of his lumbar spine disability is more severe than shown on the December 2009 VA examination (performed by QTC Medical Services).  It appears that the Veteran is implicitly reporting that the severity of his lumbar spine disability has increased in severity since his December 2009 VA examination.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

A review of the Veteran's Virtual VA file suggests that the Veteran may have treatment records under VA Compensation and Pension Record Interchange (CAPRI) system, which the Board could not access.  The RO should take appropriate action to obtain any outstanding VA treatment records since September 2008 and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to associate with the claims file copies of all pertinent VA outpatient records (to include any CAPRI records) subsequent to September 2008.

2.  The Veteran should then be scheduled for a VA examination of the lumbar spine.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

Range of motion of the lumbar spine should be clearly reported.  The examiner should also report the point (in degrees) where any motion is effectively limited by pain.  The examiner should also report any additional functional loss due to weakness, fatigue, or incoordination, including during flare-ups.  

Any associated neurological symptoms should also be reported.  In that regard, the examiner should specifically address the Veteran's complaint of having bowel incontinence (moderate fecal leakage that occurs 2/3 times a day).  If neurological symptoms are present, but the examiner finds that they are not associated with the service-connected low back disability, the examiner should so state.

The examiner should also report the number of weeks, if any, during the past 12 months that the Veteran has had incapacitating episodes (periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician).

3.  After completion of the above, the RO should review the expanded record and determine if a rating in excess of 10 percent is warranted for the Veteran's service-connected lumbar spine disability.  The RO should also determine if a separate rating or ratings is/are warranted for any associated neurological involvement.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



